DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/12/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 15 and 19-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Bazarov et al. (US Patent 6,571,634), herein after, Bazarov.

Regarding claim 2, Bazarov discloses a pig according to claim 1 wherein the or each transducer (2) is configured to, in use, rotate in the plane that is perpendicular or substantially perpendicular to the direction of travel of the pig along the interior of the tubular object (see: Figs. 1, 8 and col. 8, lines 26-38).
Regarding claim 3, Bazarov discloses a pig according to claim 1 including a support body (1) configured to, in use, support the transducer body when the pig is travelling along the interior of the tubular object (see: Fig. 1), wherein the support body is configured to, in use, engage an interior wall of the tubular object so as to align the transducer body relative to the tubular object (see: Fig. 1 and col. 8, lines 26-38).
Regarding claim 4, Bazarov discloses a pig according to claim 3 wherein the support body includes at least one support body section, and the transducer body is operably connected to the or each support body section to permit movement of the transducer body in the plane that is perpendicular or substantially perpendicular to a direction of travel of the pig along the interior of the tubular object (see: Fig. 1 and col. 8, lines 4-9).
Regarding claim 5, Bazarov discloses a pig according to claim 1 wherein the transducer body includes a plurality of transducers (2) for detecting a condition of the tubular object, and the plurality of transducers are arranged about a cross-sectional perimeter of the transducer body (see: Fig. 1).
Regarding claim 6, Bazarov discloses a pig according to claim 1 wherein the or each transducer includes a transmitter and a receiver, the transmitter is configured to, in use, transmit a signal for enabling the or each transducer to detect a condition of the tubular object, and the receiver is configured to, in use, receive the signal transmitted by the transmitter (see: claim 8, lines 6-9  and col. 8, lines 35-38).
Regarding claim 7, Bazarov discloses a pig according to claim 1 including a drive unit operably coupled to the transducer body, wherein the drive unit is configured to, in use, mechanically drive the movement of the or each transducer in the plane that is perpendicular or substantially perpendicular to the direction of travel of the pig along the interior of the tubular object (col. 8, line 64 to col. 9, line 1 and col. 10, line 55 to col. 11, line 4).
Regarding claim 8, Bazarov discloses a pig according to claim 7 wherein the drive unit includes a motor operably coupled to the transducer body, and the motor is configured to, in use, mechanically drive the movement of the or each transducer in the plane that is perpendicular or substantially perpendicular to the direction of travel of the pig along the interior of the tubular object (col. 7, line 62 to col. 8, line 33).
Regarding claim 15, Bazarov discloses a pig according to claim 1 including a position detector configured to, in use, measure a position of the or each transducer in the plane that is perpendicular or substantially perpendicular to the direction of travel of the pig along the interior of the tubular object (see: col. 8, lines 11-20).
Regarding claims 19-20, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US Patent 6,571,634), hereinafter, Bazarov in view of Phipps et al. (US Patent ,8,894,772), hereinafter, Phipps.
Regarding claims 17-18, Bazarov does not particularly disclose or suggest a pig
according to claim 1 including a humidity detector to detect an internal humidity of the pig and a pig according to claim 1 including a single body configuration. Phipps discloses the transducers are preferably provided with a thread which locks into a threaded ring inside the pig and the transducer unit is provided with a seal assembly to prevent flow of the fluid into the body of the pig. Additionally preferably included in the internal electronics is a humidity sensor so that when the IP is connected to a controlling computer, the humidity sensor can provide an indication of the internal humidity in order to provide confirmation of a dry interior or a warning of water ingress (col. 6, lines 21-30). Regarding claim 18, Bazarov discloses an intelligent pig for pipeline monitoring comprises a single body containing signal transmitters and receivers (see abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Bazarov the teachings of Phipps because the humidity sensor monitors internal humidity of the single body wherein protection of internal electronic is provided through the humidity sensor and thereby, making the above combination more effective.
 				Allowable Subject Matter
Claims 9-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose “
wherein the drive unit includes a fluid energy conversion mechanism operably coupled to the transducer body, the fluid energy conversion mechanism is arranged to, in use, receive a fluid and permit the fluid to flow therethrough, and the fluid energy conversion mechanism is configured to, in use, convert energy from the flowing fluid to mechanically drive the movement of the or each transducer in the plane that is perpendicular or substantially perpendicular to the direction of travel of the pig along the interior of the tubular object” as recited in claim 9 and a pig including an energy harvesting device operably coupled to the transducer body, wherein the energy harvesting device is configured to, in use, convert kinetic energy from the movement of the or each transducer into electrical energy” as recited in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACQUES M SAINT SURIN/Examiner, Art Unit 2861